         Case 1:19-cv-01921-TFH Document 34 Filed 04/27/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
  KASSEM HEJEIJ,                                 )
                                                 )
                 Plaintiff,                      )
                                                 )
         v.                                      )
                                                 ) Civil Action No. 1:19-01921 (TFH)
  ANDREA M. GACKI, et al.,                       )
                                                 )
                 Defendants.                     )
                                                 )
                                                 )

                                     JOINT APPENDIX

       Pursuant to LCvR 7(n), Plaintiff is hereby providing the joint appendix “containing copies

of those portions of the administrative record that are cited or otherwise relied upon in [the]

memorand[a] in support of or in opposition to [the] dispositive motion[s]” at issue. The joint

appendix has been agreed on by the parties consistent with LCvR 7(n)(2).



Dated: April 27, 2020                               Respectfully submitted,



                                                           /s/ Erich C. Ferrari
                                                           Erich C. Ferrari, Esq.
                                                           FERRARI & ASSOCIATES, P.C.
                                                           1455 Pennsylvania Avenue, NW
                                                           Suite 400
                                                           Washington, D.C. 20004
                                                           Telephone: (202) 280-6370
                                                           Fax: (877) 448-4885
                                                           Email: ferrari@falawpc.com
                                                           D.C. Bar No. 978253

                                                           Attorney for Plaintiff
                                                           Kassem Hejeij
